Citation Nr: 0531987	
Decision Date: 11/25/05    Archive Date: 12/02/05

DOCKET NO.  99-11 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

1.  Entitlement to a disability rating in excess of 
20 percent for the residuals of a right knee injury.

2.  Entitlement to a compensable disability rating for the 
residuals of a left shoulder injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.

These matters come to the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to a compensable 
disability rating for the right knee disability.  The veteran 
perfected an appeal of that decision.

In the context of his appeal, in a June 2000 rating decision 
the RO increased the rating from zero to 10 percent, and in 
July 2005 increased the rating to 20 percent.  In the July 
2005 rating decision the RO also established a separate grant 
of service connection for arthritis in the right knee, and 
assigned a separate 10 percent rating for the arthritis.  The 
veteran has not withdrawn his appeal, and is presumed to be 
seeking the maximum rating available.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  The Board finds, therefore, that 
this issue remains in contention.

The veteran's appeal was previously before the Board in 
October 2003, at which time the Board remanded the case for 
additional development.  That development has been completed 
and the case returned to the Board for further appellate 
consideration.

The Board notes that in a December 2002 rating decision the 
RO denied entitlement to a compensable rating for the 
residuals of a left shoulder injury.  The veteran submitted a 
notice of disagreement with that decision in April 2003.  He 
has not, however, been provided a statement of the case on 
that issue.  The issue of entitlement to a compensable rating 
for the residuals of a left shoulder injury is, therefore, 
being remanded for the issuance of a statement of the case 
and to give the veteran the opportunity to submit a 
substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  The RO has given the veteran all required notice and 
fulfilled the duty to assist him in developing his claim.

2.  The residuals of a right knee injury are manifested by 
arthritis, a torn medial meniscus, locking, and pain with 
use.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for the residuals of a right knee injury are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.40, 4.71a, Diagnostic Codes 5257, 5258, 5260, and 5261 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in April 2004 by informing 
him of the evidence required to establish entitlement to a 
higher rating.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the April 2004 notice was sent following the August 
1998 decision, the veteran has had more than a year following 
the notice to submit additional evidence or identify evidence 
for the RO to obtain.  He responded to the notice by stating 
that he had no additional evidence to submit.  Following 
issuance of the notice the RO received additional evidence 
and readjudicated the substantive merits of the veteran's 
claim in the July 2005 rating decision in which the RO 
awarded a higher rating.  In readjudicating the claim the RO 
considered all the evidence of record and applied the 
benefit-of-the-doubt standard of proof.  In resolving his 
appeal the Board will also consider all the evidence now of 
record on a de novo basis, and apply the same standard of 
proof.  The Board finds, therefore, that the delay in issuing 
the section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005) 
(an error in the adjudicative process is not prejudicial 
unless it affects the essential fairness of the 
adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO provided the veteran VA medical examinations in June 
1998, May 2000, January 2002, June 2004, and March 2005.  The 
veteran presented a private medical report in support of his 
claim, and hearing testimony before the RO's Decision Review 
Officer in April 2000 and before the undersigned in May 2003.  
He has not indicated the existence of any other evidence that 
is relevant to his appeal, and stated that he had no 
additional evidence to submit.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
See 38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 
15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2005).

Diagnostic Code 5257, pertaining to impairment of the knee 
with recurrent subluxation or lateral instability, provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  Diagnostic Code 5258 for 
dislocated semilunar cartilage provides a 20 percent rating 
if the disorder is manifested by frequent episodes of 
locking, pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2005).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.
Analysis

During the VA medical examinations the veteran reported that 
the knee continued to "pop out," swell, and lock up.  He 
also stated that he had difficulty using the knee to bend due 
to pain and because the knee would lock when bent.  He 
testified that he had pain in the knee with prolonged use, 
and that the knee would give out at least once a week.  

With the grant of the 10 percent rating in June 2000 and the 
20 percent rating in July 2005, the RO evaluated the right 
knee disability under Diagnostic Code 5257 for subluxation or 
instability in the knee.  In accordance with that diagnostic 
code, a 30 percent rating is applicable if there is recurrent 
subluxation or instability that is severe.  The VA 
examinations in June 1998, May 2000, January 2002, and March 
2005 failed to reveal any objective evidence of subluxation 
or instability in the knee.

The examiner in June 2004 stated that there was instability 
in the right knee.  On questioning by the RO, however, in a 
December 2004 addendum to his report he stated that the 
instability was not due to a condition of the ligaments, but 
was due to the meniscus, and that the instability was 
moderate.  Based on that finding, in the July 2005 rating 
decision the RO increased the rating to 20 percent based on 
moderate recurrent subluxation or instability of the knee.  
None of the medical evidence indicates that any instability 
in the knee is more than moderate.  The Board finds, 
therefore, that the criteria for a higher rating based on 
instability are not met.

A magnetic resonance image (MRI) in July 1998 revealed an 
oblique tear in the posterior horn of the medial meniscus and 
a grade III-IV cartilage defect in the mid-articular margin 
of the medial patellar facet.  An MRI in June 2000 showed a 
moderately severe maceration/degeneration of the midbody and 
posterior horn of the medial meniscus associated with a tear 
through the medial meniscus.

Diagnostic Code 5258 pertains to injuries to the semilunar 
cartilage (the meniscus) and provides a maximum 20 percent 
rating for frequent episodes of locking, pain, and effusion 
into the joint.  The right knee disability, which the medical 
evidence shows to be due to a tear of the right medial 
meniscus, has been assigned a 20 percent rating.  The Board 
finds, therefore, that the criteria for a higher rating based 
on the tear in the right medial meniscus are not met.

The MRI in June 2000 also revealed degenerative 
osteoarthritis in the medial joint compartment.  VA's General 
Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both diagnostic codes.  See 
VAOPGCPREC 9-98.  

In the July 2005 rating decision the RO established a 
separate grant of service connection for the degenerative 
arthritis in the knee, and rated the disability as 10 percent 
disabling.  Pursuant to Diagnostic Codes 5260 and 5261, a 
20 percent rating is applicable if flexion of the knee is 
limited to 30 degrees, or if extension is limited to 
15 degrees.  None of the medical evidence indicates that the 
range of motion of the knee, including any limitation due to 
pain, is limited to 30 degrees of flexion or 15 degrees of 
extension.  The VA examinations revealed full extension to 
zero degrees, and no less than 90 degrees of flexion.  The 
Board finds, therefore, that a higher rating based on the 
range of motion of the joint is not warranted.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The right knee disability results in limited 
strength, speed, coordination, and endurance of the joint.  
Diagnostic Code 5257, under which the disability is rated, is 
not based solely on limitation of motion and incorporates all 
of the functional limitations imposed by the disability.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  In addition, the 
20 percent rating that has been assigned is the maximum 
rating available under Diagnostic Code 5258, which expressly 
includes pain as a rating criteria.  See Spencer v. West, 13 
Vet. App. 376 (2000).  The Board finds, therefore, that the 
functional limitations imposed by the right knee disability 
are appropriately compensated by the 20 percent rating that 
has been assigned under Diagnostic Code 5257.  

In summary, the criteria for a higher rating are not met 
based on instability, the torn medial meniscus, or arthritis.  
The Board has determined, therefore, that the preponderance 
of the evidence is against the claim of entitlement to a 
disability rating in excess of 20 percent for the residuals 
of the right knee injury.


ORDER

The claim of entitlement to a disability rating in excess of 
20 percent for the residuals of the right knee injury is 
denied.




REMAND

As previously stated, the veteran submitted a notice of 
disagreement with the RO's denial of a compensable rating for 
the residuals of a left shoulder injury.  Accordingly, this 
issue is remanded for the following:

After undertaking any development deemed 
appropriate on the issue of entitlement 
to a compensable rating for the residuals 
of a left shoulder injury, the RO should 
readjudicate that issue.  If entitlement 
remains denied, the veteran and his 
representative should be provided a 
statement of the case and be given the 
opportunity to submit a substantive 
appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


